NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WILLIAM S. CARSON, SR.,                     )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-2474
                                            )
WELLS FARGO BANK, N.A.,                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

William S. Carson, Sr., pro se.

Dean A. Morande and Michael K. Winston
of Carlton Fields Jorden Burt, P.A., West
Palm Beach; and Christopher W. Smart of
Carlton Fields Jorden Burt, P.A., Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and CASANUEVA and ATKINSON, JJ., Concur.